

 S167 ENR: National Memorial to Fallen Educators Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 167IN THE SENATE OF THE UNITED STATESAN ACTTo designate a National Memorial to Fallen Educators at the National Teachers Hall of Fame in
 Emporia, Kansas.1.Short titleThis Act may be cited as the National Memorial to Fallen Educators Act.2.Designation(a)In GeneralThe memorial to fallen educators located at the National Teachers Hall of Fame in Emporia, Kansas, is designated as the National Memorial to Fallen Educators.(b)Effect of DesignationThe national memorial designated by this section is not a unit of the National Park System and the designation of the National Memorial to Fallen Educators shall not require or permit Federal funds to be expended for any purpose related to that national memorial.Speaker of the House of RepresentativesVice President of the United States and President of the Senate